Name: Commission Regulation (EEC) No 2440/82 of 8 September 1982 amending for the fourth time Regulation (EEC) No 1842/81 in respect of the grant of adjusted refunds in the case of cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: natural and applied sciences;  trade policy;  beverages and sugar;  foodstuff
 Date Published: nan

 9 . 9 . 82 Official Journal of the European Communities No L 261 / 15 COMMISSION REGULATION (EEC) No 2440/82 of 8 September 1982 amending for the fourth time Regulation (EEC) No 1842/81 in respect of the grant of adjusted refunds in the case of cereals exported in the form of certain spirituous beverages THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Article 1 (3) of Regulation (EEC) No 1842/81 is hereby replaced by the following : '3 . For the purposes of this Regulation the weight of cereals to be taken into consideration for calculation of the payment shall be the net weight, if the moisture content is not more than 16 % . If the moisture content of the cereals used is more than 1 6 % but not more than 1 7 % the weight to be taken into consideration shall be the net weight reduced by 1 % . If the moisture content of the cereals used is more than 17 % but not more than 18 % the reduction shall be 2 % . If the moisture content of the cereals used is more than 18 % the reduction shall be two percentage points for each percentage point of moisture above 16 % . For the purposes of this Regulation the weight of malt to be taken into consideration for calculation of the payment shall be the net weight, if the moisture content is not more than 7 % . If the moisture content is more than 7 % but not more than 8 % the weight to be taken into consideration shall be the net weight reduced by 1 % . If the moisture content of the malt used is more than 8 % the reduction shall be two percentage points for each percentage point of moisture above 7 % . The standard Community method for determining the moisture content of cereals and malt intended for production of the spirituous beverages referred to in Regulation (EEC) No 1188/81 shall be that shown in Annex II to Regulation (EEC) No 2731 /75.' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Articles 16 (6) and 24 thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concer ­ ning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 1842/81 (4), as last amended by Regulation (EEC) No 897/82 (5), lays down the procedure for granting adjusted refunds on cereals exported in the form of certain spirituous beverages ; Whereas Article 1 (2) of Regulation (EEC) No 1842/81 lays down that the payment declaration shall include the net weight of the products ; whereas, moreover, Article 4 (3) of the same Regulation lays down that the cereals or malt employed must be of sound, merchan ­ table quality ; Whereas Regulation (EEC) No 897/82 supplemented Regulation (EEC) No 1842/81 by adding detailed provisions relating to the moisture content of cereals ; whereas it is also necessary to make analogous provi ­ sions relating to the moisture content of malt ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with respect to malt from 1 December 1982. (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . 3 OJ No L 121 , 5 . 5 . 1981 , p . 3 . (4) OJ No L 183, 4. 7. 1981 , p . 10 . O OJ No L 106, 21 . 4. 1982, p . 7 . No L 261 / 16 Official Journal of the European Communities 9 . 9 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 September 1982 . For the Commission Poul DALSAGER Member of the Commission